Citation Nr: 1220684	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  03-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  In April 2006, the Veteran testified at a personal hearing at the RO before a Veterans' Law Judge who is no longer at the Board.  A transcript of that hearing is associated with the claims file.  In April 2012, the Veteran declined an opportunity to have another hearing before another Veterans' Law Judge.  This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to the August 2011 remand for that history. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The August 2011 Board remand, after noting that the Veteran had verified service at Takhli Royal Thai Air Force Base in Thailand from December 1966 to December 1967, directed the AMC to send an inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information regarding the Veteran's alleged herbicide exposure in Thailand pursuant to the VBA Fast Letter 09-20 (May 6, 2009) and Memorandum for the Record.  Also see November 21, 2008, letter from former deputy Secretary Mansfield to Senator Akaka (SVAC Chairman) (noting that the Department of Defense acknowledged that it had used herbicide around the perimeter of airbases in Thailand to provide clear fields of fire to secure the base); M21-MR, Part IV, Subpart ii, Ch. 2, Section C (June 20, 2008).  

However, despite the above request, it is apparent from the U.S. Armed Services Center for Research of Unit Records (CURR) (now Joint Service Records Research Center (JSRRC)) October 2011 reply to the AMC's September 2011 request for information that it only searched records for the 1967 calendar year.  Therefore, the Board finds that another remand is required to have JSRRC undertake a search of the records for December 1966 to see if they verify the Veteran's claims of herbicide exposure.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Following issuance of the December 2011 supplemental statement of the case, VA received from the Veteran in January 2012 additional evidence, including two lay statements from men who also served at Takhli Royal Thai Air Force Base in Thailand.  One of the service members reported that NCOs lived in housing near the base perimeter, the second statement reflects that foreign object damage walks would involve the frequent inspection of grassy areas on and near the perimeter of the base, a map of the base reflects that there were living facilities near the base perimeter, and photographs of Takhli Royal Thai Air Force Base in Thailand also depict living facilities near the base perimeter.  The Board finds this evidence is additional pertinent evidence.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, the Board finds that a remand is also required for the issuance of a supplemental statement of the case.  Id.

After undertaking the above development, the Board finds that the Veteran should be provided with a VA examination to ascertain the origin of his type 2 diabetes mellitus.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.303 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that a claimant is not precluded from establishing service connection with proof of direct causation). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should once again contact JSRRC and ask it to undertake a search of all available records to attempt to verify if in December 1966 Takhli Royal Thai Air Force Base in Thailand was one of the bases in Thailand that stored and/or used herbicide around its perimeter and the nature of the herbicides it used (i.e., tactical or non-tactical) in accordance with the guidelines found at M21-MR, Part IV, Subpart ii, Chapter 2, Section C.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

2.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a VA examination by an endocrinologist.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims file.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran's current type 2 diabetes mellitus was caused by his alleged exposure to herbicides at Takhli Royal Thai Air Force Base in Thailand from December 1966 to December 1967, or was otherwise related to service?

b.  Is it at least as likely as not that the Veteran's current type 2 diabetes mellitus manifested itself to a compensable degree in the first post-service year?

Note 1:  In providing answers to the above questions, the examiner should specifically take into account the fact that there is evidence that the Veteran lived and worked on and near the perimeter of the Takhli Royal Thai Air Force Base in Thailand, and that the Department of Defense has confirmed that in the 1960's and 1970's "non tactical herbicides" were used at Air Force Bases in Thailand to eliminate and/or reduce plant growth around the perimeter and the airfields.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

Note 3:  The examiner must provide a complete rational for the opinion and should support the opinion by citation to evidence found in the claims file as well as by citation to controlling medical literature.

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received since the December 2011 SSOC including the evidence the Veteran filed with VA in January 2012, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

